Citation Nr: 0626433	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  05-33 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a dental condition, 
including difficulty chewing as a result of tooth 
extractions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah, which, among other things, denied 
the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran entered service in June 1944 with missing 
teeth numbers 1, 7, 8, 9, 10, 16, 17, 30, and 32.  He had 
caries in teeth numbers 2, 3, 14, 15, 18, 19, 28, and 29.  He 
did not meet Naval standards of enlistment based on his 
dental condition.

3.  The veteran had teeth numbers 18, 19, 28, and 29 
extracted within the first month of his enlistment.

4.  The veteran did not experience dental trauma during 
service.


CONCLUSION OF LAW

Service connection for a dental disorder, for VA compensation 
purposes and VA treatment purposes, is not warranted.  
38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.303, 
3.381 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in December 2004, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced as he was 
given specific notice with respect to the elements of a 
service-connection claim and cannot be prejudiced by not 
receiving notice of downstream issues that are not reached by 
a denial of the underlying benefit.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was given prior to the appealed AOJ 
decision in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give personal testimony 
before an RO hearing officer and/or the Board, even though he 
elected not to do so.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  As such, the merits of the claim will be addressed.

The veteran contends that he has had difficulty chewing ever 
since he had four teeth removed in his first month of service 
in 1944; he has made no statements with respect to the nature 
of his dental condition upon entry into service.  The veteran 
requests service connection for his dental condition and 
appears to seek only service connection for treatment 
purposes as his VA Form 9, submitted in September 2004, 
clearly states his need for updated dentures and he has never 
made a claim that he experienced dental trauma during 
service.  Nonetheless, the Board will address entitlement to 
service connection for both treatment and compensation 
purposes in an effort to fully advise the veteran of all VA 
benefits relevant to this claim.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Treatable carious teeth, replaceable missing teeth, dental 
or alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  As such, service connection 
for compensation purposes is not available for a dental 
condition other than one resulting from dental trauma.  

The Board notes that, in a precedent opinion, VA's General 
Counsel held that dental treatment of teeth, even 
extractions, during service did not constitute dental 
trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

In determining service connection for treatment purposes, VA 
considers each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service.  When applicable, VA will 
determine whether the condition is due to combat or other in-
service trauma, or whether the veteran was interned as a 
prisoner of war.  See 38 C.F.R. § 3.381(a) and (b).  

The condition of teeth and periodontal tissues at the time of 
entry into active duty must be considered.  Treatment during 
service, including filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at entry, unless 
additional pathology developed after 180 days or more of 
active service.  See 38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at 
entry and treated during service: 

(1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 
days or more of active service. 

(2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing 
filling was replaced, after 180 days or more of active 
service. 

(3) Teeth noted as carious but restorable at entry will 
not be service-connected on the basis that they were 
filled during service.  However, new caries that 
developed 180 days or more after such a tooth was filled 
will be service-connected. 

(4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of active 
service. 

(5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during 
service. 

(6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service. 

See 38 C.F.R. § 3.381(d).

Veterans having a service-connected compensable dental 
disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function (Class I).  Veterans having a 
service-connected non-compensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected non-compensable condition or disability (Class 
II(a)).  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  For the 
purposes of determining whether a veteran has Class II (a) 
eligibility for dental care under 38 C.F.R. § 17.161, the 
term "service trauma" does not include the intended effects 
of treatment provided during service.  See VAOPGCPREC 5-97.

The veteran's service medical and dental records show that he 
entered service on June 12, 1944, with missing teeth numbers 
1, 7, 8, 9, 10, 16, 17, 30, and 32;  he had caries in teeth 
numbers 2, 3, 14, 15, 18, 19, 28, and 29.  On July 3, 1944, 
he had teeth numbers 18, 19, 28, and 29 extracted.  On August 
11, 1944, it was recommended that partial dentures be 
provided to the veteran as he did not meet Naval standards of 
enlistment based on his dental condition.  It appears that 
the dental prosthetics were completed on May 19, 1945, and 
July 28, 1945.  The veteran was discharged from service in 
July 1946 without any disability noted.

The veteran submitted statements from two private dentists in 
September 2005 illustrating the severe nature of his current 
dental disability.  One dentist opined that it was very 
likely that removing teeth numbers 18, 19, 28, and 29 instead 
of restoring them caused the veteran to become a "dental 
cripple."  Interestingly, the dentist did not comment on the 
fact that the veteran entered service with nine missing teeth 
and eight carious teeth.  Also, there is no suggestion that 
this dental professional ever reviewed the veteran's service 
medical records.

The second statement from a private dentist reflects that he 
reviewed the service medical records.  This dental 
professional opined that the removal of teeth numbers 18, 19, 
28, and 29 resulted in added stress upon all teeth adjacent 
to the removed teeth.  This dentist also stressed the need 
for immediate dental care.

The evidence as outlined above clearly shows that the veteran 
did not experience dental trauma during service.  As pointed 
out above, extraction can never be deemed dental trauma.  
Accordingly, service connection for compensation purposes 
must be denied.

The evidence also clearly shows that the veteran had four 
teeth removed within his first month of service.  As such, he 
does not meet the 180-day requirement within the regulations 
to allow for service connection for treatment purposes under 
38 C.F.R. § 3.381(d).  The Board considered whether the dates 
of prosthetic completion in 1945 could be used to meet the 
180-day requirement, but the record unquestionable shows that 
the teeth were extracted well before the veteran served in 
the Navy for six months.  

The Board notes that the fact that dental professionals 
believe that the extraction of four teeth, as opposed to the 
fact that the veteran entered service with nine missing teeth 
and eight carious teeth, is the cause of the severe nature of 
the veteran's current dental picture is irrelevant as VA is 
bound by the regulations in determining entitlement to 
benefits administered by the VA Secretary.  The Board 
considered all regulations in an effort to assist this 
veteran, but the facts are undisputed that the veteran 
entered service with carious and missing teeth, had four of 
the carious teeth removed twenty-three days after entering 
service, and did not experience a dental trauma at any time 
during service.  Consequently, service connection for a 
dental condition must also be denied for treatment purposes.





ORDER

Service connection for a dental condition, including 
difficulty chewing, is denied for both treatment and 
compensation purposes.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


